Allowability Notice 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-22 are allowable. Please see reasons for allowance below. 
Applicant filed terminal disclaimer for double patenting rejection on 8/11/2022. 

Reasons for Allowance 
The following is an Examiner’s statement for reasons for allowance. 

Double Patenting Rejection
The Double Patenting rejection was overcome by Terminal Disclaimer filed 8/11/2022.
35 USC 101/103 Rejection
The claims incorporate the same allowable and patent eligible subject matter as the parent case, application 15077823 now US Patent 10929912 and is therefore deemed allowable over the prior art of record and the 35 USC 101 rejection. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Mowatt et al. (US 20160042426)  Discloses an app in an app store may be associated with a statically or dynamically generated list of the app's features, modes, content, and/or target device. Different descriptions, icons, titles, and the like may be shown in the app store for each of those features, modes, and content. 

Nayak et al. (US20140316845 A1) Discloses novel tools and techniques are provided for implementing a business services dashboard. In some embodiments, a method might comprise defining relationship(s) between at least one technology service and at least one business service provided by an enterprise, and receiving data associated with real-time technical events corresponding to changed conditions in one or more technology services utilizing at least one technology asset. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAFA IQBAL/           Examiner, Art Unit 3683